DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 and 10/01/2020 is being considered by the examiner.

Response to Arguments
 Applicant’s arguments with respect to claims 11, 13, 16, 17, 23-25, 27-29 have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 11, 13, 16, 17, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0066248 (Arbeit et al.) in view of US 2014/0222246 (Mohamadi), US 9057606 (Wolf et al.), US 2015/0205298 (Stoschek et al.), and US 2016/0171303 (Moore et al.). 
With respect to claim 11
Arbeit teaches: A search and rescue system (see at least ¶0002), comprising:
a command center (see at least Fig 3; #300-316; and ¶0029) comprising:
a 3-dimensional (3D) mapping system to generate 3D contour maps of a search and rescue area (see at least Fig 4A-F; #400-404; and ¶0037-38; Showing using a topographical map.  The Examiner notes that since a topographical map shows height as well as longitude and latitude, a topographical map would be considered a 3-dimensional map.);
a wide area modem (see at least Fig 10; #1054; and ¶0077 and ¶0077-78) for wireless communication with other systems (see at least Fig 3 and 10; #318 and #1054; and ¶0034, ¶0077, and Stating that the computer can use a modem to connect to other computers, and that the system may use a smartphone.); and
an unmanned aerial vehicle (UAV) (see at least Fig 3; #318; and ¶0034) comprising:
one or more sensor for detecting the presence of a survivor in a search and rescue area (see at least Fig 8; #830; and ¶0057-59; Discussing a UAV with sensor to search an area.),
send the localized position of the UAV to the command center via the UAV data link transceiver (see at least Fig 3; ¶0060, ¶0063, and ¶0077; and claim 6; Discussing control the UAV using a control station based on the position from the UAV.);
Wherein the command center comprises a 3-dimensional mapping system for creating a 3-dimensional contour map of the search and rescue area (see at least Fig 4A-F and ¶0037) 
Arbeit does not specifically teach:
The command center comprises:
a wide area modem for wireless  communication with an alarm system of a campus, the command center configured to receive alarm information for a first building in the campus from the alarm system (emphasis added);
wherein the one or more sensors includes an ultra-wide-band (UWB) transceiver sensor with a phased array radar system;
a UAV data link transceiver to wirelessly communicate information concerning the survivor from the one or more sensors to the command center; 
a global positioning signal (GPS) receiver to receive a global positioning signal to determine a position of the UAV, the GPS receiver supplementing a UAV local positioning system module in determining the position of the UAV; and
the UAV local positioning system module to
 receive one or more local positioning signals from a plurality of local positioning system portable antennas surrounding the search and rescue area;
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module;
determine a distance from the UAV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each local positioning signal; and
determine a localized position of the UAV in the search and rescue area based on the distance from the UAV to each of the subset of the plurality of local positioning system portable antennas.
wherein, in response to receiving the localized position of the UAV, the 3D mapping system generates a 3D contour map of a region relative to the localized position, the 3D contour map indicating at least one of an ingress or an egress path from the mobile command center to a detected survivor.
However Mohamadi teaches:
Wherein the sensor is an ultra-wide band (UWB) transceiver sensor (see at least ¶0022-23 and ¶0092; Discussing using a UAV with a UWB sensor for search and rescue.) with a phased array radar system (see at least Fig 1, 4, 10, and 11A-B; #1325; and ¶0026, ¶0033, and ¶0066; Discussing the use of beam forming active array antennas, which is another way of describing a phased array radar system.).
a UAV data link transceiver to wirelessly communicate information concerning the survivor from the one or more sensors to the command 33center (see at least Fig 7A-B; #160; and ¶0056-57 and ¶0062-64; Discussing transmitting sensor information.).
a global positioning signal (GPS) receiver to receive a global positioning signal to determine a position of the UAV (see at least Fig 7A; #148; and ¶0053; Discussing using a GPS system.), the GPS receiver supplementing a UAV local positioning system module in determining the Discussing using a GPS system in combination with magnetometer and gyro to determine a position of the UAV.  Also see below regarding a local positioning system.); and
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Arbeit, by using a UWB sensor, transmitting the information from a sensor to the command center, and using GPS positioning in combination with local positioning as taught by Mohamadi, because doing so would allow a user to see the sensor data at a given location.  Thus improving the system’s ability to find people.
The combination of Arbeit and Mohamadi does not specifically teach:
The command center comprises a wide area modem for wireless  communication with an alarm system of a campus, the command center configured to receive alarm information for a first building in the campus from the alarm system (emphasis added); 
the UAV local positioning system module to
 receive one or more local positioning signals from a plurality of local positioning system portable antennas surrounding the search and rescue area;
determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference 
determine a distance from the UAV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each local positioning signal; and
determine a localized position of the UAV in the search and rescue area based on the distance from the UAV to each of the subset of the plurality of local positioning system portable antennas,
wherein, in response to receiving the localized position of the UAV, the 3D mapping system generates a 3D contour map of a region relative to the localized position, the 3D contour map indicating at least one of an ingress or an egress path from the mobile command center to a detected survivor.
However Wolf teaches:
The UAV local positioning system module (see at least Fig 1 and 11; Receiver unit; and col. 3 lines 50-55; Also see rejection above regarding the use of a UAV.)  to
 receive one or more local positioning signals from a plurality of local positioning system portable antennas surrounding the search and rescue area (see at least Fig 1 and 11; WAPS Towers and Commlabs towers; and col. 3 lines 50-55 and col. 13 lines 43-Discussing that the broadcast antennas may be paced on fire trucks.);
determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module (see at least col 9-10 lines 50-25 and col 24 lines 19-67; Discussing using the time delay, also see response above.), each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module(see at least Fig 1 and 11; Receiver Unit; and col 24 lines 19-67; Discussing using the pseudorange measurements from the transmitters.  The Examiner notes that pseudorange measurements are obtained by using the time of flight [i.e. delay] of a signal to determine a distance measurement.)
determine a distance from the UAV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each local positioning signal (see at least Fig 1 and 11; Receiver Unit; and col 24 lines 19-67; Discussing using the pseudorange measurements from the transmitters.  The Examiner notes that pseudorange measurements are obtained by using the time of flight [i.e. delay] of a signal to determine a distance measurement.); and
determine a localized position of the UAV in the search and rescue area based on the distance from the UAV to each of the subset of the plurality of local positioning system portable antennas area (see at least Fig 1 and 11; WAPS Towers and Commlabs towers; and col. 3 lines 50-67 and col. 13 lines 43-55; Discussing determining the position of the receiver unit based on distance from towers.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Arbeit and Mohamadi by using a local positioning system module to: receive one or more local positioning signals from a plurality of local positioning system portable antennas surrounding the search and rescue area; determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module; determine a distance from the UAV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each local positioning signal; and determine a localized position of the UAV in the search and rescue area based on the distance from the UAV to each of the 
The combination of Arbeit, Mohamadi, and Wolf does not specifically teach.
The command center comprises a wide area modem for wireless  communication with an alarm system of a campus, the command center configured to receive alarm information for a first building in the campus from the alarm system (emphasis added);
wherein, in response to receiving the localized position of the UAV, the 3D mapping system generates a 3D contour map of a region relative to the localized position, the 3D contour map indicating at least one of an ingress or an egress path from the mobile command center to a detected survivor.
However Stoschek teaches:
The command center (see at least Fig 9A-B; #920; and ¶0087) comprises a wide area modem for wireless communication (see at least Fig 10 and ¶0106) with an alarm system of a campus (see at least Fig 11 and ¶0096), the command center configured to receive alarm information (see at least Fig 11 and ¶0142; Discussing receiving an alarm) for a first building in the campus from the alarm system (see at least Fig 11 and ¶0141; Discussing using the system on a campus.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the teachings of Arbeit, Mohamadi, and Wolf by having the command center wirelessly receive an alarm from a building on a campus as taught by Stoschek because doing so would allow the system to be used to monitor/protect a campus (see at least Stoschek ¶0141).  Thus making the system more versatile.  
The combination of Arbeit, Mohamadi, Wolf, and Stoschek does not specifically teach:
wherein, in response to receiving the localized position of the UAV, the 3D mapping system generates a 3D contour map of a region relative to the localized position, the 3D contour map indicating at least one of an ingress or an egress path from the mobile command center to a detected survivor.
However Moore teaches:
wherein, in response to receiving the localized position of the UAV (see at least Fig 1; #100 and #150; and ¶0058; Discussing determining the location of the unmanned vehicle.  See above with regard to using a UAV.), the 3D mapping system generates a 3D contour map of a region relative to the localized position (see at least Fig 1; #100, #130, and #132; and ¶0058-59; Discussing obtaining a topographical map of the area.), the 3D contour map indicating at least one of an ingress or an egress path from the mobile command center to a detected survivor (see at least Fig 1; #100, #130, and #132; and ¶0058-59; Discussing using the topographical map to route the unmanned vehicle to a user.  Also see above regarding finding a survivor.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Arbeit, Mohamadi, Wolf, and Stoschek by having the system in response to receiving the localized position of the unmanned vehicle, the 3D mapping system generates a 3D contour map of a region relative to the localized position, the 3D contour map indicating at least one of an ingress or an egress path from the mobile command center to a person, as taught by Moore, because doing so would allow help to be sent to the user.  Thus making the system more helpful. 
With respect to claim 13
Arbeit teaches:
Wherein the command center comprises a local positioning system command center module for receiving and/or local positioning signals from multiple local positioning system portable antennas surrounding the search and rescue area for determining the position of the UAV in the search and rescue area (see at least Fig 4, 6, and 9; and ¶0048-50 and ¶0062-63 and ¶0070; Discussing controlling the UAV from a ground station based on position information.).
With respect to claim 16:
Arbeit does not specifically teach:
Wherein the UAV further comprises an inter-UAV data link transceiver for wirelessly communicating the information concerning the survivor to another UAV.
However Mohamadi teaches:
 Wherein the UAV further comprises an inter-UAV data link transceiver for wirelessly communicating the information concerning the survivor to another UAV (see at least Fig 7A-B; #160; and ¶0056-57 and ¶0062-64; Discussing transmitting sensor information.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Arbeit by having the drones communicate with each other as taught by Mohamadi, because doing so would allow the drones to focus on an area of interest.  Thus increasing the performance of the system.  
With respect to claim 17
Arbeit does not specifically teach:
Wherein UAV data link transceiver is configured to wirelessly communicate the information concerning the survivor via a UAV-command data link to the command center.
However Mohamadi teaches:
Wherein UAV data link transceiver is configured to wirelessly communicate the information concerning the survivor via a UAV-command data link to the command center (see at least Fig 7A-B; #160; and ¶0056-57 and ¶0062; Discussing transmitting sensor information.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Arbeit by wirelessly communicating information about the survivor to the command center as taught by Mohamadi, because doing so would allow the searching system to identify people in the search area.  Thus allowing the system to respond faster.
With respect to claim 27
Arbeit teaches:
Wherein the UAV further comprises a proximity sensor for detecting the presence of objects in the search and rescue area (see at least Fig 8; #830; and ¶0057-59; Discussing a UAV with sensor to search an area.  The Examiner notes that a “proximity sensor” when read in light of the specification would include any sensor that would detect an object around the UAV.).
Arbeit does not specifically teach:
wherein the UAV data link transceiver wirelessly communicates the detected presence of objects to the command center. 
However Mohamadi teaches:
Wherein UAV data link transceiver is configured to wirelessly communicate the information concerning the survivor via a UAV-command data link to the command center (see at least Fig 7A-B; #160; and ¶0056-57 and ¶0062; Discussing transmitting sensor information.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Arbeit by wirelessly 
With respect to claim 29
Arbeit does not specifically teach:
wherein the UAV further comprises a visible light camera for detecting video and communicating the video to the command center.
However Mohamadi teaches:
wherein the UAV further comprises a visible light camera for detecting video and communicating the video to the command center (see at least Fig 7A-B; #137 and #160; and ¶0056-57 and ¶0062; Discussing transmitting information from a camera.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Arbeit by wirelessly communicating video to the command center as taught by Mohamadi, because doing so would allow the searching system to identify people in the search area.  Thus allowing the system to respond faster.  
Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0066248 (Arbeit et al.) in view of US 2014/0222246 (Mohamadi), US 9057303 (Wolf et al.), US 2015/0205298 (Stoschek et al.), and US 2016/0171303 (Moore et al.) as applied to claim 11 above, and further in view of US 2015/0077282 (Mohamadi) (hereinafter Mohamadi 282).
With respect to claims 23 and 24
The combination of Arbeit, Mohamadi, Wolfe, Stoschek, and Moore does not specifically teach:
Wherein the information concerning the survivor includes survivor vital signs telemetry data, and the vital signs telemetry data comprises the heart and/or respiration rate of the survivor.
However Mohamadi 282 teaches:
Wherein the information concerning the survivor includes survivor vital signs (see at least Fig 14A-B and ¶0024), and the vital signs telemetry data comprises the heart and/or respiration rate of the survivor (see at least Fig 14A-B and ¶0024).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Arbeit, Mohamadi, Wolfe, Stoschek, and Moore by using the UWB to detect vital signs, heart, and/or respiration as taught by Mohamadi 282, in order to better determine if a person is in distress.  Thus allowing the unmanned vehicle to better assess the situation.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0066248 (Arbeit et al.) in view of US 2014/0222246 (Mohamadi), US 9057303 (Wolf et al.), US 2015/0205298 (Stoschek et al.), and US 2016/0171303 (Moore et al.) as applied to claim 11 above, and further in view of US 2016/0340006 (Tang)
With respect to claim 25
The combination of Arbeit, Mohamadi, Wolfe, Stoschek, and Moore does not teach:
Wherein the UAV further comprises a medical supply compartment for holding emergency medical supplies, wherein the medical supply compartment is configured to release medical supplies to the survivor based on the detected presence of the survivor.
However Tang teaches:
Wherein the UAV further comprises a medical supply compartment for holding emergency medical supplies, wherein the medical supply compartment is configured to release medical supplies to the survivor based on the detected presence of the survivor (see at least Fig 1013; #1102; and ¶0131, ¶0151, and ¶0166).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Arbeit, Mohamadi, Wolfe, Stoschek, and Moore by having a UAV with a medical supply compartment for holding emergency medical supplies, wherein the medical supply compartment is configured to release medical supplies to the survivor based on the detected presence of the survivor as taught by Tang, because doing so would allow the UAV to provide immediate assistance.  Thus reducing the time to get medical supplies to a person in need. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0066248 (Arbeit et al.) in view of US 2014/0222246 (Mohamadi), US 9057303 (Wolf et al.), US 2015/0205298 (Stoschek et al.), and US 2016/0171303 (Moore et al.) as applied to claim 11 above, and further in view of US 2008/0136626 (Hudson et al). 
 With respect to claims 28
The combination of Arbeit, Mohamadi, Wolfe, Stoschek, and Moore does not specifically teach:
A gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center.
However Hudson teaches:
A gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center (see at least ¶0038-39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Arbeit, Mohamadi, Wolfe, Stoschek, and Moore by using detecting the presence of different kinds of gasses as taught by Hudson because doing so would allow the unmanned vehicle to identify a greater variety of threats.  Thus making the system more useful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665